F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                             August 23, 2007
                                   TENTH CIRCUIT                          Elisabeth A. Shumaker
                                                                              Clerk of Court


 ISSIA K A I. N A MO K O ,

                Plaintiff-Appellant,                    Nos. 07-1227, 07-1228
           v.                                                (D. Colorado)
 H O N O RA BLE WA L KER D.                        (D.C. Nos. 07-CV-00928-ZLW
 M ILLER; HO NO RA BLE M ICH AEL                        07-CV-00927-ZLW )
 E. H EG ARTY ,

                Defendants-Appellees.




                             OR D ER AND JUDGM ENT *


Before H E N RY, T YM KOV IC H, and HO LM ES, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See F ED . R. A PP . P. 34(a)(2); 10 TH C IR . R. 34.1(G).

       Issiaka Namoko, appearing pro se as he did in the district court, appeals

from the district court’s dismissal of his complaints against Judge W alker M iller




       *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
and M agistrate Judge M ichael Hegarty for lack of subject matter jurisdiction. M r.

Namoko also seeks to proceed in forma pauperis (IFP).

      M r. Namoko’s complaint arose from two prior employment discrimination

cases he filed in the District of Colorado. See Nam oko v. M ilgard M fg., Inc., No.

06-cv-02031-W DM -M EH (D. Colo. Apr. 6, 2007); Namoko v. Cognisa Sec., Inc.,

No. 05-cv-00763-W DM -M EH (D. Colo. filed Apr. 26, 2005). In M ilgard

M anufacturing, Judge M iller adopted M agistrate Judge H egarty’s

recommendation that M r. Namoko’s complaint be dismissed as time-barred and

dismissed the complaint with prejudice. That case is currently on appeal before

this court, No. 07-1171. In Cognisa Security, Judge M iller again adopted

M agistrate Judge Hegarty’s recommendation, this time to enforce the settlement

agreement entered into by the parties. M r. Namoko’s appeal in that case has been

terminated, apparently for procedural defects. See Nos. 07-1101, -1296.

      In this action, M r. Namoko filed two Title VII complaints alleging bias,

discrimination, and retaliation under 42 U.S.C. § 2000a on the part of Judge

M iller and M agistrate Judge Hegarty in the handling of the above employment

actions. Although M r. Namoko seeks relief under Title VII, he has failed to claim

that he was the victim of an adverse employment action taken by either Judge

M iller or M agistrate Judge Hegarty. As the district court observed, it is not

empow ered to review the orders filed in M r. Namoko’s employment

discrimination cases because M r. Namoko’s remedy for his dissatisfaction with

                                          -2-
the previous Title VII rulings is an appeal to this court, which M r. Namoko has

filed. Thus, the district court’s sua sponte determination that it lacked subject

matter jurisdiction over M r. Namoko’s Title VII suits under Fed. R. Civ. P.

12(h)(3) w as correct.

      Accordingly, we A FFIRM the district court’s dismissal of M r. Namoko’s

complaints and DEN Y his motion to proceed IFP.



                                 Entered for the Court,

                                 Robert H. Henry
                                 Circuit Judge




                                          -3-